THE COURT.
The defendant was convicted in the Superior Court in the City and County of San Francisco of a felony, robbery in the first degree. Judgment was duly entered upon the verdict on September 1, 1938, and defendant gave notice of appeal from the judgment and the order denying his motion for new trial.  The transcript was filed in this court on October 11, 1938. The cause was regularly placed upon the calendar for oral argument on December 12, 1938. No appearance was made for appellant at the time the cause was called for hearing. No brief has been filed in his behalf, and the time granted for that purpose has long since expired.
The motion of the attorney-general for an affirmance is granted and the judgment and order denying a new trial are affirmed.